Citation Nr: 0839357	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-25 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right ankle ligament reconstruction 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left ankle sprain currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable disability rating for 
service connected lumbosacral strain.

4.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

5.  Entitlement to service connection for multilevel 
degenerative disc disease as secondary to service-connected 
lumbosacral strain and/or bilateral ankle disability.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
October 1993. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

The veteran's January 2003 claims for increased disability 
ratings for his bilateral ankles, back and hearing 
disabilities were deferred in an October 2003 rating 
decision.  The February 2004 rating decision continued the 
assigned disability ratings and the veteran disagreed.  In 
addition, the veteran raised a new claim contending his 
degenerative disc disease of the spine was caused by his 
service connected lumbar strain.  That claim was denied in 
the February 2004 rating decision and the veteran disagreed.

The issue of entitlement to service connection for 
degenerative disc disease of the spine as secondary to 
service-connected lumbar strain and/or bilateral ankle 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
plantar flexion to 20 degrees and dorsiflexion to 15 degrees.  

2.  The veteran's left ankle disability is manifested by 
plantar flexion to 35 degrees and dorsiflexion to 10 degrees.

3.  The veteran's lumbosacral strain is essentially 
asymptomatic.  

4.  On his most recent (April 2007) VA audiological 
examination, the right ear average decibel loss for the right 
ear of 52.5 and the average for the left ear was 41.25, with 
speech recognition ability of 84 percent in the right ear and 
88 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for 
service-connected right ankle ligament reconstruction are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
[Diagnostic Code 5271] (2008).

2.  The criteria for an increased disability rating for 
service-connected left ankle sprain are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a [Diagnostic Code 5271] 
(2008).

3.  The criteria for a compensable disability rating for 
service-connected lumbar strain are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a [Diagnostic Code 5237] 
(2008).

4.  The criteria for an increased (compensable) disability 
rating for the veteran's bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 
4.85, Diagnostic Code 6100 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that his service-connected 
disabilities are worse than VA has rated them.  The Board 
will address preliminary matters and then render a decision 
on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the veteran was informed in letters dated March 
2003 and February 2005 that in order to substantiate a claim 
for an increased disability rating, the evidence must show 
that his service-connected disabilities had gotten worse.  
The letters also notified the veteran to submit any evidence 
he had, including his own statements and statements of those 
who could observe and describe how his service-connected 
disabilities had gotten worse, medical records or opinions 
that pertained to the current condition of his disabilities, 
and the additional disablement caused by his disabilities.

Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  However, the Vazquez-Flores decision does not 
mandate remand by the Board for every increased-compensation 
claim; remand is only required where the notice provided was 
inadequate and not otherwise shown to be non-prejudicial.  
See also Medrano v. Nicholson, 21 Vet. App. 165, 170-71 
(2007) (Board is not prohibited from evaluating for harmless 
error, however, the Court gives no deference to any such 
evaluation, which is subject to the Court's de novo review). 

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

As noted above, the March 2003 and February 2005 letters 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the various VA 
examinations performed in association with this case.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran (both at 
interview and in his own statements) show that he knew that 
the evidence needed to show that his disabilities had 
worsened and what impact that had on his employment and daily 
life.  Actual knowledge can also be established by the fact 
that the veteran stated in his notice of disagreement (NOD) 
received in December 2004 that his right ankle "has worsened 
and his limitation of motion is marked and warrants higher 
rating."  Similarly, in the NOD, the veteran contended that 
all conditions had worsened and warranted a higher disability 
rating.  As noted below, the veteran's use of the term 
"marked" indicates that he knew of the evidence required to 
demonstrate that his ankle condition had worsened.  In 
addition, the veteran described in detail the evidence of 
record that he thought supported his claims for increased 
disability ratings.  As the Board finds veteran had actual 
knowledge of the requirement, any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.   

As for the second element, the Diagnostic Code under which 
the veteran is rated does not contain specific criteria 
necessary for entitlement to a higher disability rating.  
Rather, higher ratings can be assigned simply by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life.  To the extent the criteria 
contain anything that could be construed as a specific 
measurement or test result, such information was solicited 
through the various VA examinations provided to the veteran.  
Moreover, he was provided at least general notice of the 
requirements of Diagnostic Codes 5237, 5271 and 6100 through 
the July 2005 Statement of the Case.  Although this document 
cannot serve as a notice document, it can serve to show 
actual knowledge on the part of the veteran, with the result 
of no prejudice to him by the Board deciding his appeal at 
this time.  Crucially, the veteran was informed in a March 
2006 letter that disability ratings are assigned ranging from 
0-to-100 percent based on the severity of the disability, and 
the effective dates of increased payments are assigned based 
either on when a claim is received or when the evidence shows 
a level of disability that supports a certain rating under 
VA's schedule.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board finds that any error in the second element 
of Vazquez-Flores notice is not prejudicial.  See Sanders, 
supra.   

As for the third element, the veteran was not provided notice 
that a disability rating would be determined by application 
of the ratings schedule and relevant Diagnostic Codes based 
on the extent and duration of the signs and symptoms of his 
disability and their impact on his employment and daily life.  
See Vazquez-Flores.  The Board notes that the ratings 
schedule is the sole mechanism by which a veteran can be 
rated, excepting only referral for extraschedular 
consideration and special monthly compensation.  See 38 
C.F.R. Part 4.  Neither the Board nor the RO may disregard 
the schedule or assign ratings apart from those authorized by 
the Secretary and both must apply the relevant provisions.  
Id.  As such, notice to the veteran that the rating schedule 
will be applied to the symptomatology of his disability has 
no impact on the fundamental fairness of the adjudication 
because it refers to legal duties falling upon VA, not upon 
the veteran and cannot be changed.  The Board finds that the 
error in the third element of Vazquez-Flores notice is not 
prejudicial.  See Sanders, supra.   

As to the fourth element, the March 2003 and February 2004 
letters provided notice of the types of evidence, both 
medical and lay, including employment records, which could be 
submitted in support of his claim.  The Board finds that the 
fourth element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

Further, the Court issued a decision in the consolidated 
appeal of Dingess v. Nicholson, supra, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to five elements of a service connection claim 
including: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated March 2006.  The veteran's 
claim was readjudicated subsequent to the March 2006 notice 
in a May 2007 supplemental statement of the case, thus the 
veteran had a meaningful opportunity to participate 
effectively in the adjudication of his claim.  See Mayfield 
v. Nicholson, supra at 1317 and 1323.  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  As noted above, the veteran was also provided 
medical examinations regarding his claims in October 2003, 
April 2005, and April 2007.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  To that end, the veteran declined in writing to 
present evidence and testimony at a hearing before a Veterans 
Law Judge.  

The Board will therefore proceed to a decision on the merits.  




	(CONTINUED ON NEXT PAGE)

1.  Entitlement to an increased disability rating for 
service-connected right ankle ligament reconstruction 
currently evaluated as 10 percent disabling 

2.  Entitlement to an increased disability rating for 
service-connected left ankle sprain currently evaluated as 10 
percent disabling 

The veteran's ankle disabilities have been evaluated as 10 
percent disabling since the conditions were service-connected 
upon his discharge from active duty.  He essentially contends 
that the condition of each ankle is worse now than they were 
then, and that he is entitled to a higher disability rating.  
Because both issues present similar facts and identical law, 
they will be addressed in the same analysis.

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. 
§ 4.40 (2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2008). 

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Specific schedular criteria

Diagnostic Code 5271 [ankle, limited motion of], calls for 
the assignment of a 10 percent disability rating for moderate 
limitation of motion and a 20 percent disability rating for 
marked limitation of motion.

The Board notes that terms such as "moderate" and "marked" 
are not defined in the Rating Schedule. However, "marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." See Webster's New World Dictionary, Third 
College Edition (1988) at 828. "Moderate" is defined as "of 
average or medium quality, amount, scope, range, etc." Id. at 
871.

Analysis

Assignment of diagnostic code

An April 2007 VA examination noted that the veteran's right 
and left ankles had reduced range of motion.

After review of the entire record, the Board concludes that 
Diagnostic Code 5271 [limitation of ankle motion] is most 
appropriate because it is precisely congruent with the 
clinical findings.  The Board also concludes that Diagnostic 
Code 5270 [ankle, ankylosis of] is not appropriate for 
application in this case because there is no evidence of 
ankylosis in the record nor has the veteran argued such.

Schedular rating

As noted, the veteran is currently assigned a 10 percent 
disability rating under Diagnostic Code 5271 for each ankle, 
which, as noted above, is consistent with moderate limitation 
of ankle motion.  With regard to the right ankle, the April 
2007 examiner noted plantar flexion to 20 degrees and 
dorsiflexion to 15 degrees.  The Board notes that normal 
range of motion is plantar flexion to 45 degrees and 
dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2008).  X-ray evidence was characterized as showing a normal 
ankle.

Whether such findings constitute "moderate" or "marked" 
limitation of motion is open to question. The April 2007 
examiner noted that the veteran's right ankle has painful 
inversion and eversion and the strength of the ankle is 
"estimated at grade 3/5."  However, a May 2003 VA examiner 
noted that the veteran's "gait is unremarkable and there is 
no functional limitation on standing or walking."  The Board 
observes that the May 2003 examiner reported the right ankle 
dorsiflexion to 5 degrees and plantar flexion to 70 degrees, 
which is well in excess of the normal range of flexion.  

An April 2005 examiner reported a range of motion for the 
right ankle of dorsiflexion to 15 degrees and plantar flexion 
to 25 degrees.  The examiner also noted that the veteran 
walked with a "right antagalic gait, avoiding stance on the 
right foot and supporting his weight using a can held in the 
left hand."

Resolving all doubt in favor of the veteran, the Board 
concludes that the evidence of increased limited range of 
motion of the right ankle and obvious antagalic gait is more 
appropriately within the definition of "marked" limitation. 
See 38 C.F.R. § 4.7 (2008).  Thus, the Board finds that the 
criteria of an increase disability rating of 20 percent 
disabling under Diagnostic Code 5271 have been met.  The 
Board observes that a 20 percent disability rating is the 
schedular maximum provided under Diagnostic Code 5271.

With regard to the left ankle, the April 2007 examiner 
reported a range of motion of plantar flexion to 35 degrees 
and dorsiflexion to 10 degrees.  The May 2003 examiner noted 
range of motion of the left ankle as dorsiflexion of 5 
degrees and plantar flexion to 60 degrees.  Thus, as above, 
the medical evidence shows an improvement of dorsiflexion but 
a reduced plantar flexion when comparing the two 
examinations.  Again, x-ray evidence was characterized as 
showing a normal ankle, and painful inversion and eversion 
were noted, but no loss of strength was described.


The Board finds that the evidence does not support an 
increased disability rating for the veteran's left ankle 
because the range of motion does not result in any observable 
condition such as a limp or loss of strength.  Thus, the 
Board finds that the disability is more appropriately within 
the definition of "moderate" limitation.

DeLuca considerations

The Board has also considered whether additional increased 
rating would be warranted based on functional loss due to 
fatigability, incoordination, and lack of endurance. See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

With regard to the right ankle, the Board has awarded the 
maximum rating allowable under Diagnostic Code 5271.  In 
Johnson v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving the maximum 
rating allowable under Diagnostic Code 5271 for his right 
ankle.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration in this 
case.

With regard to the left ankle, the evidence shows the veteran 
complained that he will use a cane to support his left ankle 
because he tends to put more weight on it while favoring the 
right ankle.  He stated to both the April 2007 and May 2003 
examiners that he has used braces on his right ankle, but 
stated to the April 2007 examiner that he did not wear one on 
his left ankle.  He also stated that the left ankle hurts 
more during bad weather and that the left ankle "readily" 
turns, causing pain.  

The record shows that the April 2007 examiner noted that 
"with repetitive motions of his left ankle, plantar flexion 
is further reduced to 30 degrees and dorsiflexion is further 
reduced to 5 degrees.  There were no findings that repetitive 
motion caused functional loss due to fatigability, 
incoordination, and lack of endurance.  Rather, it appears 
that the veteran's range of motion is reduced by pain.  There 
is no other objective medical evidence of functional loss.

The Board finds that the relatively small loss of range of 
motion of the left ankle is not sufficient additional 
disability, over and above the 10 percent rating now 
assigned, to warrant a higher disability rating under §§ 
4.40, 4.45, 4.59 and DeLuca, supra.

3.  Entitlement to a compensable disability rating for 
service connected lumbosacral strain.

The veteran contends that his lumbosacral strain is worse now 
than when it was originally was service-connected and 
evaluated as noncompensable.  As noted in the Introduction, 
the veteran has sought entitlement to service-connection for 
degenerative disc disease of the spine as secondary to his 
service connected lumbar strain and/or bilateral ankle 
disability.  That issue is the subject of the remand portion 
of this decision.  As discussed more fully below, a VA 
examiner has determined that the veteran's L4-L5 herniated 
nucleus pulposus status post-discectomy and laminectomy, and 
related L4-L5 radiculopathy and failed low back syndrome 
status post-neurostimulator implantation, are not related to 
his service-connected lumbar strain condition.  

The Board has determined that the medical evidence supports a 
conclusion that the lumbar strain disability is separate and 
distinct from the other spine conditions, and that the lumbar 
strain is not inextricably intertwined with the other spine 
conditions.  Thus, the Board will proceed to a decision 
regarding the service-connected lumbar spine disability.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].

The relevant law and regulations for increased disability 
ratings and rating musculoskeletal disabilities are stated 
above and will not be repeated here.  

Assignment of diagnostic code

The veteran's service-connected low back disability is rated 
under Diagnostic Code 5237 [lumbosacral strain], which means 
that it is rated under the General Rating Formula for 
Diseases and Injuries of the Spine, discussed below.

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected low back disability is 
manifested by complaints pain in the lower back with 
occasional pain in both legs, as well as demonstrated 
limitation motion with pain.  An April 2005 VA examiner 
diagnosed the veteran's service-connected condition as lumbar 
strain.  The 2005 examiner also diagnosed the veteran with 
L4-L5 herniated nucleus pulposus status post-discectomy and 
laminectomy, and related L4-L5 radiculopathy and failed low 
back syndrome status post-neurostimulator implantation.  
However, the examiner specifically noted that the service-
connected portion of the veteran's back condition was the 
lumbar strain.  Based on the diagnoses of lumbar strain, the 
Board determines that the most appropriate diagnostic code is 
Diagnostic Code 5237.

The Board observes that all lumbar spine disabilities, except 
intervertebral disc syndrome, are rated using the same 
criteria.  The Board has therefore given thought as to 
whether the veteran's service-connected back disability could 
appropriately be rated as intervertebral disc syndrome under 
the different rating criteria found in Diagnostic Code 5243.  
However, even though the evidence indicates the veteran has 
right L4-L5 radiculopathy, it is unrelated to the issue under 
consideration and is unrelated to any service-connected 
condition.  Indeed, as is more thoroughly discussed below, 
the April 2005 VA examiner specifically found no neurological 
deficiency related to the veteran's lumbar spine strain 
disability.  Moreover, if the veteran were top be rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating episodes, this would not be to his advantage, 
since there are no incapacitating episodes to be found in the 
record.

In summary, the Board believes that the veteran has been 
appropriately rated by the RO under Diagnostic Code 5237 and, 
as is discussed below, under former rating criteria contained 
in Diagnostic Code 5295.

Specific rating criteria

The veteran's claim was received by the RO January 13, 2003.  
The Board notes that the applicable rating criteria for the 
spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003. See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Thus, the veteran's claim was filed before the 
new rating criteria were applicable.

The veteran was rated under former rating criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5295 [lumbar strain].  

(i.) The former schedular criteria

Prior to 2003, the veteran's service-connected low back 
disability has been evaluated by the RO under 38 C.F.R. §§ 
4.71a, Diagnostic Code 5295 [lumbosacral strain].

Diagnostic Code 5295, effective prior to September 26, 2003, 
provided the following:

Severe; with listing of whole spine to 
opposite side, positive Goldwaite's sign, 
marked limitation of forward bending in 
standing position, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint space, 
or some of the above with abnormal 
mobility on forced motion . . . . . . . 
40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position . . . . 
. . 20 percent

With characteristic pain on motion . . . 
. . . . . . .10 percent

With slight subjective symptoms only . . 
. . . . . . 0 percent

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 23, 2003).

(ii.) The current schedular criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 100 percent rating is warranted for 
unfavorable ankylosis of the entire 
spine.

A 50 percent rating is warranted for 
unfavorable ankylosis of the entire 
thoracolumbar spine.

A 40 percent rating is warranted for 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.

A 20 percent rating is warranted for 
forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for 
forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).


Schedular rating

(i) The former criteria

The veteran's lumbar spine disability has been assigned a 
noncompensable (0 percent) rating under former Diagnostic 
Code 5295.  Essentially, the veteran initially complained of 
lower back pain, primarily localized to the lumbosacral 
spine.  However, the veteran explained to the April 2005 
examiner that "his back pain resolved when he was off 
crutches and he had no back pain at the time of his 
discharge."  Based on his review of the medical evidence in 
the veteran's VA claims folder and the examination of the 
veteran, the April 2005 examiner diagnosed the following: 
"Transient low back strain during military service, resolved 
with no current residuals or sequelae."  Similarly, in the 
report of a December 2003 VA examination, it was determined 
that the "veteran's current low back pain is not at least as 
likely as not related to his in-service back strain."  
Rather, the examiner concluded that the veteran's low back 
symptoms manifested since 1994 were all related to a post-
service fall, which occurred in 1994.  In other words, the 
medical evidence of record supports a finding that there are 
no current symptoms related to the veteran's service-
connected lumbar strain.  Hence, a noncompensable disability 
rating is appropriate and an increased disability rating is 
accordingly not warranted under the former schedular 
criteria.

(ii) The current criteria.

Similarly, because the medical evidence indicates that there 
are no current symptoms of the veteran's service-connected 
lumbar strain disability, an increased disability rating is 
not warranted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral strain 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

4.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

The veteran contends that his bilateral hearing has worsened 
since it was evaluated as noncompensable at the time of his 
service connection effective on October 18, 1993.  As above, 
the relevant law and regulations for increased disability 
ratings - in general have been stated above and will not be 
repeated here.

Assignment of a diagnostic code

The veteran's bilateral hearing loss is rated noncompensably 
(0 percent) disabling under Diagnostic Code 6100.  

As before, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case," and 
any change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2008).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.


Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2008).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as noncompensably disabling.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

The pertinent evidence consists of VA audiological 
examinations conducted in June 2003, April 2005 and April 
2007.  The June 2003 examination revealed the following 
puretone thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

25
60
65
60
LEFT

20
20
65
60

The average decibel loss for the right ear was 53 and the 
average for the left ear was 41.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
100 percent in the left ear.

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  Under the schedular criteria, this results 
in a noncompensable evaluation.  See 38 C.F.R. § 4.85 (2008).

The April 2005 examination revealed the following puretone 
thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

30
65
65
60
LEFT

25
30
60
60

The average decibel loss for the right ear was 55 and the 
average for the left ear was 44.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
96 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  Under the schedular criteria, this results 
in a noncompensable evaluation.  See 38 C.F.R. § 4.85 (2008).

The April 2007 examination revealed the following puretone 
thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

25
60
65
60
LEFT

20
20
65
60

The average decibel loss for the right ear was 52.5 and the 
average for the left ear was 41.25.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 88 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level II in both ears.  Under the 
schedular criteria, this results in a noncompensable 
evaluation.  See 38 C.F.R. § 4.85 (2008).

Furthermore, the above audiological tests results do not 
demonstrate exceptional patterns of hearing impairment 
requiring consideration under subsections (a) or (b) of 38 
C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz 
frequencies, or 30 or less at the 1000 Hertz frequency and 70 
or greater at the 2000 Hertz frequency].

The Board acknowledges that the examinations document that 
the veteran has diminished hearing.  This is not in dispute.  
Indeed, the grant of service connection for hearing loss 
presupposes that such in fact exists.  See 38 C.F.R. § 3.385 
(2008).  The question presented regarding the assignment of 
an increased rating is whether the schedular criteria have 
been met.  The schedular criteria are specific and, as 
explained above, the veteran's hearing loss is not of 
sufficient severity to warrant a compensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

Based on the review of the entire record, the Board concludes 
that the criteria for an increased disability rating for the 
veteran's bilateral hearing loss have not been met.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe. 
See 38 U.S.C.A. § 5110 (West 2002).

The Board has considered the staging of ratings in this case 
as required by Hart. However, at no time during the appeal 
period has the veteran's symptomatology reflected a 
consistent change in severity of his symptoms as to warrant 
staged ratings.

Extraschedular consideration

In denying the claims for higher ratings, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral ankle disability, lumbar strain, or 
hearing loss is inadequate.  A comparison between the level 
of severity and symptomatology of the veteran's ankle 
disabilities, lumbar strain, and hearing loss with the 
established criteria found in the rating schedule for those 
disabilities shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the aforementioned disabilities is 
inadequate (which it manifestly is not), the veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the veteran has required frequent hospitalizations for 
his ankle disabilities, lumbar strain, and/or hearing loss.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to those disabilities.  There is nothing in 
the record which suggests that the bilateral ankle, lumbar 
strain, and/or hearing loss in and of themselves markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 20 percent disability rating for the 
service-connected right ankle ligament reconstruction 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an increased disability rating for service-
connected left ankle sprain is denied.

Entitlement to a compensable disability rating for service 
connected lumbosacral strain is denied.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.


REMAND

As noted above, upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the veteran seeks a claim of entitlement to 
service connection for degenerative disc disease of the back 
secondary to his service connected lumbar strain disability 
and/or his bilateral ankle disabilities.  There is no 
evidence that the veteran was notified what evidence would 
substantiate a claim for entitlement to service connection or 
secondary service connection.  This must be done.

Further, the Board notes that a May 1994 letter from M.J. 
Kramer, M.D., intimates that there could be a relationship 
between the veteran's right ankle disability and his low back 
disability.  Specifically, Dr. Kramer indicated that the 
veteran's altered gait from his right ankle disability could 
be causing his increased back problems/pain.  An examination 
addressing the issue of secondary service connection should 
therefore be conducted.

Accordingly, the case is REMANDED for the following action:

1. VBA shall provide the veteran with 
proper notice regarding his claim for 
entitlement to service connection for 
multilevel degenerative disc disease as 
secondary to service-connected lumbosacral 
strain and/or bilateral ankle disability 
pursuant to the requirements of 38 
U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).

2.  The RO should also arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that: 

The veteran's lumbar strain and/or 
bilateral ankle disability caused or 
aggravated his degenerative disc 
disease of the lumbar spine.

If it is determined that aggravation 
beyond the natural progress of 
degenerative disc disease exists, the 
examiner should be asked to identify the 
baseline level of severity of the symptoms 
prior to aggravation and the level of 
severity of symptoms due to service 
connected aggravation.  

3.  After undertaking any additional 
evidentiary and/or procedural development 
which it deems to be necessary, VBA should 
readjudicate the veteran's claim for 
entitlement to service connection for 
multilevel degenerative disc disease as 
secondary to service-connected lumbosacral 
strain.  If the claims remain denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


